          Case 2:19-cv-02702-VAP-JEM Document 21 Filed 08/13/19 Page 1 of 2 Page ID #:483



            1      COOLEY LLP
                   BOBBY GHAJAR (198719)
            2      bghajar@cooley.com
                   1333 2nd Street, Suite 400
            3      Santa Monica, CA 90401
                   Telephone: (310) 883-6400
            4      Facsimile: (310) 883-6500
            5      COOLEY LLP
                   AMANDA A. MAIN (260814)
            6      amain@cooley.com
                   DINA ROUMIANTSEVA (300576)
            7      droumiantseva@cooley.com
                   3175 Hanover Street
            8      Palo Alto, CA 94304
                   Telephone: (650) 843-5000
            9      Facsimile: (650) 843-7400
         10        Attorneys for Defendant
                   ANHEUSER-BUSCH, LLC
         11
         12                            UNITED STATES DISTRICT COURT
         13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
         14                           WESTERN DIVISION – LOS ANGELES
         15
         16        PATAGONIA, INC. and                Case No. 2:19-cv-02702-VAP (JEMx)
                   PATAGONIA PROVISIONS, INC.,
         17                                           NOTICE OF APPEARANCE OF
                                 Plaintiffs,          AMANDA A. MAIN ON BEHALF
         18                                           OF DEFENDANT ANHEUSER-
                        v.                            BUSCH, LLC
         19        ANHEUSER-BUSCH, LLC dba
         20        PATAGONIA BREWING CO. ,

         21                      Defendant.

         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW                                                       NTC OF APPEARANCE – A. MAIN
  LOS ANGELES                                                    CASE NO. 2:19-CV-02702-VAP (JEMX)
          Case 2:19-cv-02702-VAP-JEM Document 21 Filed 08/13/19 Page 2 of 2 Page ID #:484



            1              PLEASE TAKE NOTICE that Amanda A. Main of the law firm Cooley LLP,
            2      who is registered for CM/ECF and admitted to the Central District of California, enters
            3      her appearance as counsel of record on behalf of Defendant Anheuser-Busch, LLC dba
            4      Patagonia Brewing Co. in the above-captioned matter. Please add Amanda A. Main as
            5      an attorney to be noticed on all matters at the following address:
            6
                           Amanda A. Main
            7              COOLEY LLP
                           3175 Hanover Street
            8              Palo Alto, CA 94304
                           Telephone: (650) 843-5914
            9              Facsimile: (650) 849-7400
         10                Email: amain@cooley.com
         11
         12        Dated:      August 13, 2019             COOLEY LLP
         13
         14                                                /s/ Amanda A. Main
                                                           Bobby Ghajar
         15                                                Amanda A. Main
                                                           Dina Roumiantseva
         16                                                Attorneys for Defendant
                                                           ANHEUSER-BUSCH, LLC
         17
                   209674920
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
                                                                                 NTC OF APPEARANCE – A. MAIN
ATTORNEYS AT LAW
                                                             1.
  LOS ANGELES                                                              CASE NO. 2:19-CV-02702-VAP (JEMX)
